EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Allowable Subject Matter

Claims 1, 2 and 4-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 11, Schmitt-Weaver et al. discloses an exposure method (Figs. 5 and 10) / a lithographic apparatus (Fig. 1), comprising: 

scanning the photosensitive layer with a radiation beam having a beam axis along a z-direction that is orthogonal to the base plane (as shown in Fig. 3); and
controlling a local dose applied to a partial area of the photosensitive layer by the radiation beam, wherein the correction dose component at least partly compensates an effect of a defocus resulting from a height difference between the mesa section and the base section on a critical dimension in the partial area (as shown in Figs. 6-10, see also paragraphs [0077]-[0097]), wherein a horizontal cross-sectional area of the radiation beam has a longitudinal axis perpendicular to the transition, the radiation beam scans the main surface along a scan direction parallel to the transition, wherein controlling the local dose comprises modifying a radiation intensity in the radiation beam along the longitudinal, (as shown in Figs. 4, 8 and 9, further, in the XYZ axis, where Z is the optical axis and each axis is perpendicular to each other, the local dose is controlled along the optical axis such that focus control is optimized, paragraph [0075]).
Chen et al. discloses position-dependent adjustments of dose in an area wherein the scanning direction is the y direction, and adjusting the overall dose along the x direction that is perpendicular to the scanning direction y (paragraph [0089]).
However, the combination of Schmitt-Weaver et al. and Chen et al. does not explicitly teach controlling a local dose applied to a partial area of the photosensitive layer by the radiation beam, wherein the local dose includes a base dose component and a correction dose component, the correction dose component is a function of a distance between the partial area and a transition 
Accordingly, the prior art fails to teach or fairly suggest an exposure method / a lithographic apparatus requiring “controlling a local dose applied to a partial area of the photosensitive layer by the radiation beam, wherein the local dose includes a base dose component and a correction dose component, the correction dose component is a function of a distance between the partial area and a transition between the base section and the mesa section, 

Claims 2, 4-10 and 12-19 are allowable by virtue of their dependency on claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882